DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/06/2020, in which claims 1-20 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11-12, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reuze (US Pub. 20210092392 A1).

Regarding claim 1, Reuze discloses a method of video decoding at a video decoder (Reuze; Fig. 4, Para. [0150-151]. A video decoding system/method is used.), comprising: 
receiving a syntax element from a bitstream of a coded video associated with a current coding block that is partitioned into a first part and a second part along a partition edge for prediction in a geometric partitioning mode (Reuze; Fig. 5A,B, Fig. 8A,B, Para. [0145, 146]. A syntax element is received from a bitstream of video data for a current block that is partitioned into a first part and a second part along a partition edge in a geometric partition mode.); 
determining a weight index at a sample position of the current coding block, the weight index being used to derive a blending weight for blending two prediction signals corresponding to the first part and the second part of the current coding block (Reuze; Para. [0146, 148]. Weight indices are determined at sample positions of a current block, wherein blending weight are determined in accordance with the weight indices for blending two prediction blocks corresponding to a first part and a second part of a current block.); 
determining a stored motion vector type for a first motion storage unit in a motion field of the current coding block based on a motion index of the first motion storage unit, the weight index at the sample position of the current coding block being used as the motion index of the first motion storage unit (Reuze; Para. [0150, 178, 180]. A Motion vector type (e.g. L0 or L1) is determined for a first motion vector storage in a motion field of a current block in accordance with a weight index at a sample positon of a current block being used as a motion index.), and 
storing the motion field of the current coding block based on the stored motion vector type determined for the first motion storage unit in the motion field of the current coding block (Reuze; Para. [0180]. A motion vector type is stored for a first motion vector storage in motion field of a current block.).

Regarding claim 2, Reuze discloses the sample position of the current coding block at which the weight index is used as the motion index of the first motion storage unit is a sample position within the first motion storage unit in the motion field of the coding block (Reuze; Para. [0180-181]. A sample position of a current block at which the weight index is used as a motion index for a first motion vector storage of a 4x4 sub-block is a sample position within a first motion vector storage of a 4x4 sub-block in a motion vector field of a current block .).

Regarding claim 3, Reuze discloses the sample position of the current coding block at which the weight index is used as the motion index of the first motion storage unit is a sample position neighboring a center position of the first motion storage unit in the motion field of the coding block (Reuze; Para. [0180-181]. A sample position of a current block at which the weight index is used as a motion index for a first motion vector storage of a 4x4 sub-block is a sample position adjacent to a center position of a first motion vector storage of a 4x4 sub-block in a motion vector field of a current block, wherein the center position is the center 4 pixels with weights of 4, 5, 3, 4 of the top-left 4x4 luminance sub-block in Fig. 8A, or the center point of the top-left 2x2 chrominance sub-block in Fig. 8B.).

Regarding claim 6, Reuze discloses performing a calculation to convert the weight index at the sample position of the current coding block to the blending weight for blending the two prediction signals, the conversion being based on a linear function of the weight index at the sample position of the current coding block without using a lookup table (Reuze; Fig. 8A,B, Para. [0146, 148]. Weight indices at sample positions of a current block are converted to blending weights (e.g. 4/8, 6/8, …) for blending two prediction signals, wherein weight indices are linearly converted without using a table, e.g. 4 to 4/8, 6 to 6/8.).

Regarding claim 7, Reuze discloses the determining the weight index at the sample position of the current coding block includes: determining the weight index at the sample position of the current coding block based on a value                         
                            
                                
                                    ρ
                                
                                
                                    m
                                    a
                                    r
                                    g
                                    i
                                    n
                                
                            
                        
                     used to shift the partition edge from a corner of the current coding block (Reuze; Fig. 19B, 20, Para. [0161, 220]. A weight index at a sample position of a current block is determined in accordance with a                         
                            
                                
                                    ρ
                                
                                
                                    m
                                    a
                                    r
                                    g
                                    i
                                    n
                                
                            
                        
                     value for shifting a partition boundary of a current block.), the value                         
                            
                                
                                    ρ
                                
                                
                                    m
                                    a
                                    r
                                    g
                                    i
                                    n
                                
                            
                        
                      varying according to a width or a height of the current coding block and an angel of the partition edge (Reuze; Fig. 19B, Para. [0161]. The                         
                            
                                
                                    ρ
                                
                                
                                    m
                                    a
                                    r
                                    g
                                    i
                                    n
                                
                            
                        
                     value varies in accordance with a width and/or a height of a current block and an angle associated with a partition boundary.).

the determining the weight index at the sample position of the current coding block includes: determining the weight index at the sample position of the current coding block based on a weight index of a left or upper neighboring sample of the sample position of the current coding block with a fixed offset value (Reuze; Para. [0222, 224]. A weight index at a sample position of a current block is determined in accordance with another weight index of a left or top adjacent sample of a sample position of a current block with a fixe offset, e.g. 1.).

Regarding claim 12, Reuze discloses the determining the weight index at the sample position of the current coding block includes: determining the weight index at the sample position of the current coding block based on a weight index at a coordinate of (0, 0) in the current coding block (Reuze; Para. [0222, 224]. A weight index at a sample position of a current block is determined in accordance with another weight index at a position, e.g. (0, 0) for the weight index at (1, 1) with partition angle                          
                            α
                            =
                            
                                
                                    45
                                
                                
                                    °
                                
                            
                        
                    .).

Claims 14-16, 19 are directed to an apparatus of video decoding, comprising circuitry (Reuze; Para. [0056]. A video coder includes encoding and decoding circuitry.) configured to perform a sequence of processing steps corresponding to claims 1-3, 6, and are rejected for the same reason of anticipation as outlined above.

Claim 20 is directed to a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor (Reuze; Para. [0056]. A video coder includes encoding and decoding processors.) to perform a method of video decoding comprising a sequence of processing steps corresponding to claim 1, and is rejected for the same reason of anticipation as outlined above.

Conclusion
Claims 4-5, 8-10, 13, and 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US Pub. 20210006788 A1) teaches a video coding system for performing a geometric partitioning with a position dependent storage of motion information.

Zhang (US Pub. 20210250602 A1) teaches a video coding system that signaling a maximum number of candidates allowed for performing a geometric partitioning.

Zhang (US Pub. 20210006790 A1) teaches performing a condition dependent inter prediction with geometric partitioning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485